         Case 4:19-cv-05206-JST Document 82 Filed 02/26/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                        Civil Minutes

Date: February 26, 2020                                                   Judge: Jon S. Tigar

Time: 1 hour 6 minutes

Case No.        4:19-cv-05206-JST
                Center For Biological Diversity et, al. v. David Bernhardt et, al.

                4:19-cv-06013-JST
                State of California et al v. David Bernhardt et al

                4:19-cv-06812-JST
                Animal Legal Defense Fund v. U.S. Department of Interior et al

Attorney(s) for Plaintiff(s):    Center For Biological Diversity
                                 Kristen Lee Boyles

                                 State of California
                                 George Matthew Torgun

                                 State of Maryland
                                 Steven Goldstein

                                 Animal Legal Defense Fund
                                 Kourosh Jahansouz
                                 Daniel Guerra

                                 Commonwealth of Massachusetts
                                 Matthew Ireland -via phone
                                 Turner Smith-via phone

                                 State of Minnesota
                                 Peter N. Surdo-via phone

                                 State of Nevada
                                 Tori Nicole Sundheim-via phone

                                 State of New York
                                 Mihir A. Desai-via phone
                                 Timothy Hoffman-via phone


                                              1
         Case 4:19-cv-05206-JST Document 82 Filed 02/26/20 Page 2 of 2




                                 State of Washington
                                 Aurora Janke-via phone

 Attorney(s) for Defendant(s):   David Bernhardt/Gov
                                 Coby Healy Howell
                                 Michael Richard Eitel

                                 Intervenor Defendants
                                 Christopher J. Carr
                                 Navtej Singh Dhillon



 Deputy Clerk: Mauriona Lee                                    Court Reporter: Diane Skillman

                                       PROCEEDINGS

Motion to Dismiss/Lack of Jurisdiction hearing – held.

                                   RESULT OF HEARING

   1. Argument heard from parties. Motions taken under submission. Written orders to issue.




                                               2
